Name: Commission Regulation (EEC) No 1858/86 of 16 June 1986 amending Regulation (EEC) No 2670/85 on the sale at prices fixed at a standard rate in advance of certain bone-in beef held by certain intervention agencies and intended for export
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 161 /20 Official Journal of the European Communities 17 . 6 . 86 COMMISSION REGULATION (EEC) No 1858/86 of 16 June 1986 amending Regulation (EEC) No 2670/85 on the sale at prices fixed at a standard rate in advance of certain bone-in beef held by certain intervention agencies and intended for export THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 7 (3) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph 5 is added to Article 4 of Regulation (EEC) No 2670/85 : '5 . Operators who have concluded contracts under this Regulation may, under the same conditions, make a supplementary purchase application for a minimum quantity of 10 000 tonnes . Meat purchased under a supplementary purchase application must be exported to the third country of destination indicated on the original purchase applica ­ tion .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities and shall apply until 28 November 1986 . Whereas Commission Regulation (EEC) No 2670/85 (3), as last amended by Regulation (EEC) No 672/86 (4), opens a sale of certain beef held by certain intervention agencies ; Whereas it appears advisable to allow certain sales contracts concluded on the basis of the said Regulation to be extended, provided that a certain minimum quantity is involved ; whereas the said Regulation should be amended accordingly ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 June 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 362, 31 . 12 . 1985, p. 8 . (3) OJ No L 253, 24 . 9 . 1985, p. 8 . (4) OJ No L 61 , 4 . 3 . 1986, p. 5 .